217 Ga. 288 (1961)
122 S.E.2d 82
CRANE
v.
BALKCOM, Warden.
21344.
Supreme Court of Georgia.
Submitted September 11, 1961.
Decided October 5, 1961.
Paul Crane, pro se.
Eugene Cook, Attorney-General, Earl L. Hickman, Assistant Attorney-General, contra.
ALMAND, Justice.
It appearing from the record that there was no service of the bill of exceptions upon the defendant in error or his attorney, either personal or by acknowledgment, this court is without jurisdiction. Warnock v. Woodard, 183 Ga. 367 (188 S.E. 336).
Writ of error dismissed. All the Justices concur.